            Case 1:19-cv-04670-VEC Document 3 Filed 05/21/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                             :
NATIONAL UNION FIRE INSURANCE                                :
COMPANY OF PITTSBURGH, PA.,                                  :   Civil Action No. ________
                                                             :
                  Petitioner,                                :   NOTICE OF MOTION TO COMPEL
                                                             :   ARBITRATION
           v.                                                :
                                                             :
LANDSCAPE SPECIALISTS, INC.,                                 :
                                                             :
                  Respondent.                                :
                                                             :
------------------------------------------------------------ x

                 PLEASE TAKE NOTICE THAT, upon the Petition to Compel Arbitration,

dated May 21, 2019, and the exhibits attached thereto, the Petitioner National Union Fire

Insurance Company of Pittsburgh, PA. will move this Court at the United States Courthouse, 500

Pearl Street, New York, New York, on a date to be determined by the Court, for an order

pursuant to Section 4 of the Federal Arbitration Act, 9 U.S.C. § 4, compelling Respondent

Landscape Specialists, Inc. to submit to binding arbitration.




                                                         1
        Case 1:19-cv-04670-VEC Document 3 Filed 05/21/19 Page 2 of 2




Dated: New York, New York                ALSTON & BIRD LLP
       May 21, 2019
                                         By: /s/ Adam J. Kaiser   _
                                         Adam J. Kaiser_
                                         Joanna H. Schorr
                                         Laura E. Paley
                                         90 Park Avenue
                                         New York, New York 10016
                                         Adam.Kaiser@alston.com
                                         Joanna.Schorr@alston.com
                                         Laura.Paley@alston.com
                                         (212) 210-9400
                                         (212) 210-9444 (fax)

                                         Attorneys for Petitioner National Union
                                         Fire Insurance Company of Pittsburgh, Pa.




                                     2
